SUPPLEMENTAL NOTICE OF ALLOWABILITY1

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/799,926 (“‘926 Reissue Application”) on 31 October 2017 for U.S. Application No. 14/668,452 (“‘452 Application”), filed 25 March 2015, now U.S. Patent No. 9,625,582 (“‘582 Patent”), issued 18 April 2017.
Thus, the Examiner concludes that for examination purposes the instant ‘926 Reissue Application claims a priority date of 25 March 2015.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘926 Reissue Application on 31 October 2017. On 31 October 2017, Applicant’s filing included an Application Data Sheet (“Oct 2017 ADS”) to correct the inventorship of the ‘582 Patent. 
The Office issued a Non-Final Office action on 06 February 2020 (“Feb 2020 Non-Final Office Action”). In particular, the Feb 2020 Non-Final Office Action provided rejections for claims 1-18 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112, 251 and Obvious Double Patenting.2
On 26 May 2020, the Office and Applicant had an interview (“May 2020 Interview”) discussing the Feb 2020 Non-Final Office Action (see Interview Summary mailed 29 May 2020 ("May 2020 Int Summary")).
On 03 June 2020, Applicant filed a Response to the Feb 2020 Non-Final Office Action. (“June 2020 Applicant Response”). The June 2020 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“June 2020 Spec Amendment”) and “Amendments to the Claims” (“Mar 2020 Claim Amendment”) including: original claims 2-7, 9, 11-15, 17 and 18, amended original claims 1, 8, 10 and 16; new claims 19 and 20.
The Office issued a Final Office action on 26 June 2020 (“June 2020 Final Office Action”). In particular, the June 2020 Final Office Action provided rejections for claims 1-11 and 13-20 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112, 251 and Obvious Double Patenting (“ODP”).3

On 26 October 2020, Applicant filed a Response to the June 2020 Final Office Action (“Oct 2020 Applicant Response”). The Oct 2020 Applicant Response contained: “Remarks,” and “Amendments to the Claims” (“Oct 2020 Claim Amendment”) including: twice amended original claims 1, 10 and 16; once amended original claims 5, 8 and 9; original claims 2-4, 6, 9, 11-15 and 18; previously presented new claim 19; one time amended new claim 20; new claims 21-22; and canceled original claims 7 and 17.
The Office issued a Non-Final Office action on 07 January 2021 (“Jan 2021 Non-Final Office Action”). In particular, the Jan 2021 Final Office Action provided rejections for claims 1-6, 8-11, 13-16 and 18-22 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112, 251 and Obvious Double Patenting (“ODP”).4
On 07 April 2021, the Office and Applicant had an interview (“April 2021 Interview”) discussing the Jan 2021 Non-Final Office Action (see Interview Summary mailed 12 April 2021 ("April 2021 Int Summary")).
On 07 May 2021, Applicant filed a Response to the May 2021 Final Office Action (“May 2021 Applicant Response”). The May 2021 Applicant Response contained: “Remarks,” and “Amendments to the Claims” (“May 2021 Claim Amendment”) including: thrice amended original claims 1, 10 and 16; once amended original claims 5, 8, 11 and 12; original claims 2-4, 
The Office issued a second Non-Final Office action on 06 June 2021 (“June 2021 Non-Final Office Action”). In particular, the June 2021 Final Office Action provided rejections for claims 1-6, 8-16, 18, 19 and 21 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112, 251 and Non-Statutory Obvious Double Patenting (“ODP”).5
On 12 October 2021, Applicant filed a Response to the June 2021 Non-Final Office Action (“Oct 2021 Applicant Response”). The Oct 2021 Applicant Response contained: “Remarks,” and “Amendments to the Specification” (“Oct 2021 Spec Amendment”); and “Amendments to the Claims” (“Oct 2021 Claim Amendment”) including: four times amended original 10; once amended original claims 11 and 12; original claims 13-15; previously presented new claim 22; canceled new claims 19-21; and canceled original claims 1-9 and 16-18.
The Office issued Notice of Allowance on 18 November 2021 (“Nov 2021 NOA Office Action”). In particular, the Nov 2021 NOA Office Action allowed the Examined Claims (i.e., claims 10-15 and 22) and provided a reasons for allowance. (See Nov 2021 NOA Office Action at § VI).
On 23 November 2021, the Office observed an issue with the June 2020 Spec Amendment filed with the June 2020 Applicant Response. Specifically, the Examiner finds that the June 2020 Spec Amendment has an inadvertent error. The inadvertent error in the June 2020 Spec Amendment is in the last line of pg. 3.


Claim Status
The Examiner finds that the claim status in the instant ‘926 Reissue Application is as follows:
Claim(s) 10				(Original and four times amended)
Claim(s) 11 and 12			(Original and once amended)
Claim(s) 13-15			(Original)
Claim(s) 1-9 and 16-18		(Original and canceled)
Claim(s) 22				(New and previously presented)
Claim(s) 19-21			(New and canceled)

Thus, the Examiner concludes that claims 10-15 and 22 are pending (“Pending Claims”) in the instant ‘926 Reissue Application. Claims 10-15 and 22 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘582 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘926 Reissue Application must comply with 37 CFR 1.173(b)-(g).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the last line of pg. 3 of the June 2020 Spec Amendment from:
"Please amend the paragraph beginning at col. 20 line 49 as indicated below." to instead
– Please amend the paragraph beginning at col. 18 line 49 as indicated below. – (emphasis on the amendment from "col. 20" to – col. 18 –).

Allowable Subject Matter
Claims 10-15 and 22 are allowed.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record clearly teaches a method that utilizes various LIDAR sensors, with their respective resolutions, to scan an environment surrounding a vehicle and operate the vehicle based upon the scans of the environment. (See §§ XI.A, C, D, F supra; also Baeg et al. (International Publication No. WO 2013/176362) (“Baeg‘362”); Hukkeri et al. (U.S. Publication No. 2012/0130598) (“Hukkeri”); Whittaker et al. (U.S. Publication No. 2008/0059015) (“Whittaker”); Hoetzer (U.S. Publication No. 2010/0063736); and Reichert et al. (U.S. Publication No. 2008/0059015) (“Reichert”). In addition, the Examiner finds that Trepagnier and Hukkeri also teaches adjusting the viewing direction of a second LIDAR based upon data from a first LIDAR. (See §§ XI.A, C, D, F supra). With respect to thresholding, the Examiner finds that Trepagnier teaches the identification of an obstacle and its relevance if it is determined to be within 50 meters. (See §§ XI.A, C, D, F supra).
With respect to the limitations of independent claim 10, the Examiner finds that the prior art of record does not teach “based on the given distance being greater than a first threshold distance and less than a second threshold distance, wherein the second threshold distance is different than the first threshold distance, tracking the object based on the first data from the first LIDAR, wherein the first threshold distance is based on the first LIDAR being positioned at the top side of the vehicle,; based on the given distance being greater than the second threshold distance, tracking the object based on the second data from the second LIDAR having the second scanning resolution; and based on the given distance being less than the first threshold distance, tracking the object based on the third data from the third LIDAR.
Claims 11-15 and 22 are similarly deemed as having allowable subject matter based on their dependency from independent claim 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘582 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘582 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘582 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        




SJR
1/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant Supplemental Notice of Allowability is being generated to account for an inadvertent error in the June 2020 Spec Amendment filed by Applicant. (See § III (end thereof), infra). The Office is sending the instant Supplemental Notice of Allowance to Applicant to indicate that the Office is providing an Examiner’s Amendment of the June 2020 Spec Amendment to rectify the issue. (See § VI, infra).
        2 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 102(a)(1), 103(a), and 251;
        and claims 8 and 9 stood rejected under 112, second paragraph.
        3 While the Rejected Claims stood rejected under 35 U.S.C. 102(a)(1), 103(a), 251 and ODP in the June 2020 Final Office Action, the Examiner notes that only: claim 17 stood rejected under 35 U.S.C. 112(a); and claims 1-9 and 16-20 stood rejected under 35 U.S.C. 112(b). In addition, the Examiner asserts that claim 12 stood indicated as allowable, however, objected to as being dependent upon a rejected base claim.
        4 While the Rejected Claims stood rejected under 35 U.S.C. 102(a)(1), 103(a) and ODP in the Jan 2021 Non-Final Office Action, the Examiner notes that only claims 1-6, 8, 9, 16 and 18-21 stood rejected under 35 U.S.C. 112(a), 112(b) and 251. In addition, the Examiner asserts that claim 12 stood indicated as allowable, however, objected to as being dependent upon a rejected base claim.
        5 While the Rejected Claims stand rejected in the June 2021 Non-Final Office Action, the Examiner notes that only: claims 1-6, 8, 9, 16, 18, 19 and 21 stand rejected under 35 U.S.C. 103(a) and ODP; claims 10-15, 16, 18 and 22 stand rejected under 35 U.S.C. 112(a) and 251; and claims 16 and 18 stand rejected under 35 U.S.C. 112(b). In addition, the Examiner asserts that claim 12 stands indicated as allowable, however, still stands rejected.